DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, correlator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3. Claim 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-ATA),
first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

(A) The breadth of the claims; the claim limitation are too broad and unclear. The specification does not provide adequate support for the claimed limitation. For instance, the specification recites the exact claim language and does not provide any definitions or explanation to clarify the claim limitation or terms recited in the claims and the specification.
(B) The amount of direction provided by the inventor; the specification does not include
drawings to provide clarity to adequately explain the placement of the recited components and it relevance to the invention. Because the specification merely recites the exact claim language
without further explanation, it does not provide any amount of direction one of the ordinary skill
in the art would rely upon to create the applicant’s invention.

(C) The existence of working examples; the applicant does not provide any working example of
his invention to adequately provide clarity to the claimed invention in order for one of the
ordinary skill in the art to be able to create a similar product.

(D) The quantity of experimentation needed to make or use the invention based on the content of
the disclosure. The claims and specification do not provide adequate description for one of the
ordinary skill in the art to make or use this invention based on the content of the disclosure. For
example the claim recites modulator for modulating a bit-rate signal with an input signal to
create a modulated signal. However, the specification does not disclose where the input signal
originates and fails to describe what a bit-rate signal is.

The claim further recites correlator for cross-correlating the amplitude of said primary voltage with said bit-rate signal for producing an output signal.

However the claim and the spec does not describe the purpose of the output signal when
generated or produce. The claim or spec also failed to define or explain what it means my
correlation/correlation. The dictionary define correlation as “a mutual relationship or connection
between two or more things”.
Applicant need to explain what correlation/cross correlation means.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “at least one primary inductive coil inductively coupled with the at least one secondary inductive coil by coupling having a resonant frequency”
However it’s unclear whether the claim requires the primary inductive coil to have the resonant frequency or whether the secondary inductive coil to have the resonant frequency. 
	The dependent claims does not provide an explanation to the 112 rejection raised and therefore are also subjected to the same 112 rejection. 

Claim 36 further recites further comprises a correlator for cross correlating the amplitude of said primary voltage with said bit rate signal for producing an output signal.
However, it’s unclear which bit rate signal the claim is referencing. 

Re Claim 42, the claim recites wherein an inductive feedback channel spans across the inductive power outlet and a secondary unit comprising the at least one secondary inductive coil, the reception circuit comprising an inductive power outlet portion of the inductive feedback channel.
The scope of the claim is unclear and the examiner cannot even provide an interpretation to the claim. The claim recites too many comprising which presents a challenge of identifying component and what comprises. For example, does the claim inductive feedback channel 
For examination, the claim is read as inductive power outlet. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 27-31, 34-36, 38,41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zarinetchi et al. (US 6,442,434) in view of Salmet (US 3,828,335)

Re Claims 21 and 42; Zarinetchi discloses an inductive power outlet (Fig. 2 the entire circuit before and including the inductor 32), configured to be coupled with at least one secondary inductive coil (34 and all the circuits after), comprising: 
at least one primary inductive coil (32) inductively coupled with the at least one secondary inductive coil (34) by coupling having a resonant frequency, 
wherein the primary inductive coil (32) is wired to a power supply (20) via a driver (70) configured to provide driving voltage across the primary inductive coil, (Fig. 2) 
wherein the resonant frequency is derived from an inductance (32) and a capacitance (30) of the inductive power outlet, (Fig.2, the inductor produces the inductance and the capacitor produces the capacitance which forms the resonant frequency) and 

wherein the reception circuit is configured for detection of control signals (72) originated at the secondary inductive coil by connecting at least one electric element (resistor shown in Fig 9A) to the secondary inductive coil (34) connected to an electric load,(44)  (Col 3 line 4-10) and wherein the inductive power outlet  continually adjusts said driving voltage for regulating power across the electric load based on said detection of control signals originated at the secondary inductive coil.(Col 13 line 26-35)
Zarinetchi does not disclose wherein the driving voltage oscillates at a transmission frequency higher than the resonant frequency; 
However, Salmet discloses wherein the driving voltage oscillates at a transmission frequency higher than the resonant frequency (Col. 3 line 17-33)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the driving voltage oscillates at a transmission frequency higher than the resonant frequency motivated by the desire to efficiently transfer power generated to the load so that maximum power is transferred. 

Re Claim 22; Zarinetchi discloses wherein said driver (70) comprises a switching unit (the detail of the switches are shown in Fig 3d(1)) for intermittently connecting the primary inductive coil to said power supply.(See Col 11 line 36-45)

Re Claim 23; Zarinetchi discloses wherein said transmission frequency lies within a range in which induced voltage varies approximately linearly with frequency. (Voltage is an 

Re Claim 24; Zarinetchi discloses wherein the control signal (72) is used for transferring a feedback signal (76, Fig. 4) originated at said secondary inductive coil (34) to said primary inductive coil (32) for regulating power transfer across said coupling. (Col 13 line 20-45)

Re Claim 25; Zarinetchi discloses wherein said driver is configured to adjust said transmission frequency in response to said feedback signals. (Col 13 line 20-45)

Re Claim 27; Zarinetchi discloses wherein said feedback signal carries data pertaining to the operational parameters of said electric load. (Col 13 line 20-45)

Re Claim 28; Zarinetchi discloses wherein said operational parameters are selected from the group consisting of required operating voltage for said electric load; required operating current for said electric load; required operating temperature for said electric load; required operating power for said electric load; measured operating voltage for said electric load; measured operating current for said electric load; measured operating temperature for said electric load; measured operating power for said electric load; power delivered to said primary inductive coil; power received by said secondary inductive coil; a user identification code; and a combination thereof. (Col 13 line 20-45)

Re Claim 29; Zarinetchi discloses wherein said voltage monitor is configured to detect significant increases in primary voltage. (Col 13 line 20-45)

Re Claim 30; Zarinetchi discloses comprising a power converter selected from the group consisting of a transformer, a DC-to-DC converter, an AC-to-DC converter, an AC-to-AC converter, a fly-back transformer, a fly-back converter, a full-bridge converter, a half-bridge converter; a forward converter; and a combination thereof. (Fig. 3d shows a half-bridge converter)

Re Claim 31; Zarinetchi discloses wherein said secondary inductive coil (34) is wired to two inputs of a bridge rectifier (Q1 and Q2, Fig. 10c) and said electric load (44) being wired to two outputs of said bridge rectifier, wherein a transmission circuit (D1-D4) is wired to one input of said bridge rectifier and one output of said bridge rectifier. (Fig. 10c)

Re Claim 34; Zarinetchi discloses wherein the inductive power outlet is incorporated into at least one application selected from the group consisting of inductive chargers, inductive power adaptors, power tools, kitchen appliances, bathroom appliances, computers, media players, office equipment, implanted devices, pacemakers, trackers, and RFID tags. (abstract)

Re Claim 35; Zarinetchi discloses wherein said reception circuit is adapted to detect control signals originated at the secondary inductive coil by connecting at least one electric element to said secondary inductive coil so as to increase said resonant frequency. (Fig. 9a shows the resistor is connected in the circuit, thus increase resonant frequency)

Re Claim 36; Zarinetchi discloses an inductive power outlet (Fig. 2, the entire circuit on the left including 32), configured to be coupled with at least one secondary inductive coil (34 and all the circuit after 34), comprising: at least one primary inductive coil (32) wired to a power supply (20) via a driver (70), 
wherein the primary inductive coil (32) is inductively coupled with at the least one secondary inductive coil (34) with a coupling having a characteristic resonant frequency, (the capacitor and the inductor creates a resonant frequency, Fig. 2)
wherein the secondary inductive coil (34) is wired to an electric load (44), 
wherein said driver (70) is configured to provide a driving voltage across the primary inductive coil, (Fig. 2)
wherein said primary inductive coil (32) is further wired to a reception circuit (control circuit) comprising a voltage monitor for monitoring the amplitude of a primary voltage across said primary coil, (Col 2 line 47-50 and see col 6 lines 35-45)
wherein said reception circuit is adapted to detect control signals originated at the secondary inductive coil by connecting at least one electric element (resistor shown in Fig. 9a) to said secondary inductive coil, (Col 3 line 4-10) and 
wherein the resonant frequency is derived from an inductance and a capacitance of the inductive power outlet said voltage monitor, (Fig.2, the inductor produces the inductance and the capacitor produces the capacitance which forms the resonant frequency)
further comprises a correlator for cross correlating the amplitude of said primary voltage with said bit rate signal for producing an output signal (72). (Bit rate refers to the rate at which data is processed or transferred and col 13 line 37-45 discloses producing an output signal based on 
Zarinetchi does not disclose wherein the driving voltage oscillates at a transmission frequency significantly different from the characteristic resonant frequency of said coupling, wherein the driving voltage oscillates at a transmission frequency higher than the resonant frequency of said coupling, 
However, Salmet discloses wherein the driving voltage oscillates at a transmission frequency significantly different from the characteristic resonant frequency of said coupling, wherein the driving voltage oscillates at a transmission frequency higher than the resonant frequency of said coupling, (Col. 3 line 17-33)
Therefore, it would have been obvious to one of the ordinary skills in the art at the filing of the invention to have the driving voltage oscillates at a transmission frequency higher than the resonant frequency motivated by the desire to efficiently transfer power generated to the load so that maximum power is transferred. 

Re Claim 38; Zarinetchi discloses wherein a resistor (Rx, Ry) of the inductive power outlet draws power during one half of an alternating current (AC) cycle to reduce power loss. (Fig. 2,5).

Re Claim 41; Zarinetchi discloses wherein the reception circuit comprises a demodulator (26) configured to produce an output signal (72). (Fig. 2)

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zarinetchi et al. (US 6,442,434) in view of Salmet (US 3,828,335) and further in view of Giannopoulos et al. (US 20030214821)

Re Claims 26; Zarinetchi in view of Salmet disclosure has been discussed above. 
Kato does not discloses wherein the control signal is used for transferring a feedback signal originated at said secondary inductive coil to said primary inductive coil for regulating power transfer across said coupling wherein said driver is configured to adjust said transmission frequency in response to said feedback signals wherein the control signal is adapted to transfer a first signal and a second signal, and wherein said driver is configured to increase said transmission frequency when said first signal is received by the receiver, and decrease said transmission frequency when said second signal is received by the receiver and  wherein said feedback signal carries data pertaining to the operational parameters of said electric load and wherein said operational parameters are selected from the group consisting of required operating voltage for said electric load; required operating current for said electric load; required operating temperature for said electric load; required operating power for said electric load; measured operating voltage for said electric load; measured operating current for said electric load; measured operating temperature for said electric load; measured operating power for said electric load; power delivered to said primary inductive coil; power received by said secondary inductive coil; a user identification code; and a combination thereof.
However Giannopoulos discloses wherein the control signal is used for transferring a feedback signal originated at said secondary inductive coil to said primary inductive coil for regulating power transfer across said coupling wherein said driver is configured to adjust said 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to have coupled the feedback system disclosed by Giannopoulos with the device of Zarinetchi motivated by the desire to constantly provide the required amount of power required by the load to operate effectively so that the load is not over/under powered. 

Claims 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zarinetchi et al. (US 6,442,434) in view of Salmet (US 3,828,335) and further in view of Jin (US 2008/0197713)

Re Claims 39 and 40; Zarinetchi discloses wherein the voltage monitor as discussed above. Zarinetchi does not disclose comprises a voltage peak detector and wherein the 
However, Jin discloses a voltage peak detector and wherein the voltage peak detector (28) is configured to detect increases in a transmission voltage between the at least one primary inductive coil and the at least one secondary inductive coil. (Fig. 14 and Par 0204-0204)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have detected the peak of the voltage transmitted to the receiver in order to protect the load from excessive voltage transmitted that could damage the load. 


Response to Arguments

Applicant’s arguments, see pages 7-13, filed 12/07/2021, with respect to the rejection(s) of claim(s) 21-31, 34-36, 38-42 under 35. U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zarinetchi.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/15/2022
 Primary Examiner, Art Unit 2836